On the Merits.
WATKiNsj J.
The plaintiff is appellant from a judgment sustaining the defendant’s exceptions of want of plaintiff’s capacity to irisfitute this suit and stand in judgment, and of no cause of action, and dis* missing its suit.
This suit is one in damages against the ice company, and the sug-1 gestión of the want of capacity in the plaintiff is grounded upon the following averment, viz.:
“The petition of the Roman Catholic congregation of St. Patrick’s Church of the city of New Orleans, by and through their pastor, duly appointed and acting as such, the Reverend Edward J. Fallon; of the city of New Orleans, respectfully represents:
“That in the year 1833, the Roman Oatholics of New Orleans formed themselves into a religious corporation, and with the means under their control did, in the year 1837, build, on the upper side of Camp street, in the city of New Orleans, a church known as St-. Patrick’s Church * * * * ; that the charter which was granted *1025the said corporation by legislative act of 1833, for twenty years, expired by limitation in the year 1853, and the property thereto belonging was, thereupon, immediately vested, by said dissolution, in the members of said church, in whose custody and under whose power the said property is vested.”
Upon this statement of the capacity of the Reverend Edward J. Fallon to represent the Roman Catholic congregation of St. Patrick’s Church, claim is made of the defendant for |30,000 damages alleged to have been wilfully and maliciously inflicted upon the property of said congregation.
Does this averment of the petition disclose the capacity of the pastor of the church to sue for, and recover of the defendant, a judgment in the premises? We think not. For, when simplified, the allegation averring the pastor’s authority is, that he, being “duly appointed and acting as such (pastor), the Reverend Edward J. Fallon * * respectfully represents,” etc. Instead of averring any specific authority to have been conferred upon the pastor by the congregation, it is alleged that, by virtue of his having been duly appointed and acting as such, he represents, etc.
Whether the pastor was, or not, authorized to institute this suit, or whether the congregation had customarily recognized his right so to act, are not questions presented in this case, the defendant’s exception being directed to the absence of such essential averment of capacity in the pastor to institute suit.
It is evident that “ an action can only be brought by one having a real and actual interest which he pursues” (0. P. 15) ; and it is not alleged that the Reverend Fallon has any personal interest in this suit to subserve. And, forasmuch as the church edifice, which was erected by the corporation, has, since its dissolution and extinction as a corporate body, become vested in the members of said church, it would seem axiomatic that the members of the church should have, themselves, brought this suit, or authorized their pastor so to do. A party sued is entitled to be fully and distinctly advised of the names and capacities of the parties who are suing him; and for manifest reasons.
It is clear to our minds that the district judge correctly entertained this exception of want of averment of capacity in the pastór to institute this suit.
*1026But in respect to the further exception of no cause of action, we are of the opinion that it is not well taken, because the averments of the petition do not disclose this to be a suit by or in behalf of the defunct religious corporation.
The two exceptions appear to have been urged in the alternative, and we have so considered them. On this theory the suit was properly dismissed, but the right of proper parties to institute suit is reserved.
Judgment affirmed.